

Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
March 15, 2019, by and between VSE Corporation, a Delaware corporation
(“Employer” or “VSE”), and John A. Cuomo (“Executive”). (Employer (or VSE) and
Executive are sometimes referenced herein individually as a “Party” and
collectively as the “Parties”).
Recital
A.    VSE wishes to employ Executive as VSE’s chief executive officer and
president and Executive wishes to serve as VSE’s chief executive officer and
president, upon the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the adequacy of which is hereby
acknowledged, Employer and Executive, each intending to be legally bound, agree
as follows:
1.Employment and Duties.
(a)    Employment and Term. VSE hereby employs Executive as VSE’s chief
executive officer and president, and Executive hereby accepts such employment,
upon the terms and conditions set forth herein. The term of Executive’s
employment hereunder shall commence on April 15, 2019 (the “Effective Date”)
and, unless terminated earlier pursuant to Section 6, shall continue until April
14, 2022, except that if, as of April 14, 2022, neither Party has provided the
other Party with at least 90 days prior written notice of its or his exercise of
the right hereunder to cause the term of Executive’s employment hereunder to
expire as of April 14, 2022, such term shall continue until April 14, 2023
(whatever is the actual term of Executive’s employment hereunder is referred
herein as the “Term”). If the Term is extended to April 14, 2023 because neither
Party has exercised its or his right to cause the Term to expire as of April 14,
2022 pursuant to the immediately preceding sentence, all terms and conditions
herein shall remain the same, provided, however, that such terms and conditions
may be modified or amended pursuant to Section 13.
(b)    Offices. During the Term, Executive shall serve as VSE’s chief executive
officer and president. Executive will be assigned only duties and obligations of
the type, nature and dignity normally assigned to someone in comparable
positions at a corporation of the size, stature and nature of Employer. During
the Term, Executive shall report to VSE’s board of directors (the “Board”) in
respect of all operational and administrative matters regarding VSE or any of
its subsidiaries (collectively with VSE, “Covered Company”).




AFDOCS/17819011.4

--------------------------------------------------------------------------------



2.    Compensation.
(a)    Salary. During the Term, as compensation for services rendered by
Executive hereunder, Employer shall pay to Executive a minimum base salary at
the rate of $685,000 per annum, payable in installments consistent with the
Company's normal payroll schedule (“Base Salary”). Each December commencing with
December 2019, or on such other annual date as shall be determined by the Board,
Executive’s total compensation hereunder will be subject to review by the
Board’s Compensation Committee (the “Compensation Committee”) and the Board.
Such review will include, among other things, consideration of corporate and
individual performance and industry benchmarks. While the Base Salary will be
subject to adjustments during the Term, in no event shall it be decreased below
$685,000.
(b)    Performance Bonus. Except as otherwise provided in Section 6, for each
fiscal year during the Term of this Agreement, in addition to the Base Salary,
Executive shall be eligible to receive an annual performance bonus under VSE’s
Executive Officer Incentive Compensation Plan as it may be amended from time to
time (“Annual Incentive Plan”). Except as may be otherwise provided herein,
Executive shall have a bonus grant opportunity (the “Performance Bonus”) under
such Annual Incentive Plan up to a maximum amount of not less than 100% of his
the current Base Salary for the respective fiscal year, based on satisfaction of
performance criteria to be established by the Compensation Committee, upon
consultation with Executive, within the first 30 days of each fiscal year that
begins during the Term. The Performance Bonus payable to Executive pursuant to
this Section 2(b) shall be paid in cash in the immediately following fiscal year
of the Company, as soon as practicable after the audited financial statements
for the Company for the year for which the Performance Bonus is earned have been
released but in no event later than 30 days thereafter. Notwithstanding the
foregoing, for the fiscal year ending December 31, 2019, Executive shall be
eligible for a Performance Bonus in an amount, if any, up to a maximum of
$856,250 (125% of Base Salary for satisfying the applicable maximum target of
return on stockholders’ equity), as determined by the Board based on VSE
achieving certain financial results in excess of the financial thresholds
established by the Compensation Committee and approved by the Board and as set
forth on Appendix 1 attached hereto and incorporated herein, in respect of 2019.
Any above-referenced Performance Bonus payable to Executive in respect of 2019
will not be prorated based on the fact that the Term commenced in April 2019.
(c)    Inducement Bonus and VSE Stock Award. To induce Executive to become VSE’s
chief executive officer and president hereunder, VSE is, concurrently with the
execution hereof, granting Executive a restricted stock unit award (the “RSUs”)
with respect to 57,801 shares of VSE’s common stock, par value $0.05 per share,
with subsequent vesting and issuance dates, subject to the Term not having
terminated before such respective dates, as follows: 19,267 of such shares being
vested and issued to Executive on each of April 14, of 2020, April 14, 2021 and
April 14, 2022.


- 2 -









--------------------------------------------------------------------------------



(d)    Deferred Supplemental Compensation Plan and 2006 Restricted Stock Plan.
During the Term, Executive shall also be eligible to participate in all other
currently existing or subsequently implemented compensation or benefit plans or
arrangements available generally to Employer’s senior officers, including VSE’s
Deferred Supplemental Compensation Plan, as it may be amended from time to time
(the “DSCP”) and VSE’s 2006 Restricted Stock Plan, as it may be amended from
time to time (the “RSP”). Any participation of Executive in the DSCP and RSP
will not be prorated based on the fact that the Term commenced in April 2019.
Notwithstanding anything herein to the contrary, Executive shall not be eligible
to participate in VSE’s Performance Bonus Plan (because of his participation in
VSE’s Executive Officer Incentive Compensation Plan). For each the fiscal year
during the Term commencing with the fiscal year ending December 31, 2019,
Executive shall be eligible to receive (i) pursuant to the DSCP, an amount, if
any, up to a maximum of 32% of his Base Salary ($219,000 for 2019) and (ii)
pursuant to the RSP, an amount, if any, up to a maximum of 120% of his Base
Salary ($822,000 for 2019) (based on satisfying the applicable maximum target of
return on stockholders’ equity), as determined by the Compensation Committee and
approved by the Board based on VSE achieving certain financial results in excess
of the financial thresholds established by the Compensation Committee and
approved by the Board is respect of the applicable fiscal year.
(e)    Signing Bonus. Upon execution of this Agreement, the Company shall pay to
Executive a one-time signing bonus in an amount equal to $25,000, payable in a
lump sum cash payment on the first payroll date after the Effective Date.
(f)    Tax Withholdings. Notwithstanding anything herein to the contrary,
Employer shall be entitled to withhold from Executive’s compensation hereunder
and pay over to the appropriate governmental agencies all payroll and similar
taxes, including income, social security and unemployment compensation taxes
required by the federal, state and local governments with jurisdiction over
Employer.
3.    Benefits. During the Term, Executive shall be entitled to such vacation
benefits and comparable fringe benefits and perquisites as may be provided
generally to Employer’s senior officers pursuant to policies established from
time to time by Employer. These fringe benefits and perquisites will include
holidays, group health insurance, short-term and long-term disability insurance,
life insurance and retirement plan contributions. Executive shall be entitled to
paid vacation for 30 days during each year of the Term, subject to Employer’s
applicable vacation policies.
4.    Expenses and Other Perquisites. Employer shall reimburse Executive for all
reasonable and proper business expenses that Executive incurs during the Term in
the performance of Executive’s duties and obligations hereunder, in accordance
with Employer’s customary practices for senior officers, and provided that such
business expenses are reasonably documented in accordance with Employer’s
related policies. Also, during the Term, Employer shall provide Executive with
an office and suitable office fixtures, telephone and computer services, and
administrative assistant services of a


- 3 -









--------------------------------------------------------------------------------



nature appropriate to Executive’s position and status hereunder and with first
class or business class air travel when engaged in air travel and a private car
service when engaged in ground transportation, in each case when performing
services on Employer’s behalf hereunder.
5.    Exclusive Services, Confidential Information, Business Opportunities and
Non-Solicitation.
(a)    Full Time and Exclusive Services.
(i)
During the Term, Executive shall at all times devote his full-time attention,
energies, efforts and skills to his employment hereunder and, without the
Board’s prior consent, Executive shall not, directly or indirectly, engage in
any other business activity, whether or not for profit, gain or other pecuniary
advantages, and whether or not such pursuit presented a conflict of interest
with the interest of any Covered Company, provided that such Board’s consent
shall not be required with respect to (1) business interests that neither
compete with any one or more Covered Companies nor interfere with Executive’s
duties and obligations hereunder, and (2) Executive’s part-time charitable,
eleemosynary, philanthropic or professional association activities that do not
interfere with Executive’s duties and obligations hereunder.

(ii)
During the Term, Executive shall not, without the Board’s prior consent,
directly or indirectly, either as an officer, director, agent, advisor,
consultant, principal, equity holder, partner, member, owner or in any other
capacity, on Executive’s own behalf or otherwise, in any way engage in,
represent, be connected with or have a financial interest in, any business or
Person that is, or to Executive’s knowledge is about to become, engaged in the
business of providing engineering, logistic, management, technical, information
technology, law enforcement, energy, supply chain, maintenance, repair and
overhaul (“MRO”) services in respect of vehicles or aircraft or environmental
related services or products to any Person with which any Covered Company is
currently doing or has previously done business or any subsequent line of
business developed by Executive or any Covered Company during the Term.
Notwithstanding the foregoing, Executive shall be permitted to own passive
investments in publicly held companies provided that such investments do not
exceed one-half of one percent of any such company’s outstanding equity.

(b)    Confidential Information. During the Term and the period commencing on
the date of any expiration or termination thereof and ending on the second
anniversary of such expiration or termination date (“Two-Year Post-Term
Period”), Executive shall


- 4 -









--------------------------------------------------------------------------------



not disclose or use, directly or indirectly, any Confidential Information (as
defined below). For the purposes of this Agreement, “Confidential Information”
shall mean all information disclosed to Executive, or known by him as a
consequence of or through his employment with Employer, where such information
is not generally known in the trade or industry or was regarded or treated as
confidential by any Covered Company, and where such information refers or
relates in any manner whatsoever to the business activities, processes, services
or products of any Covered Company. Confidential Information shall include
business and development plans (whether contemplated, initiated or completed),
information with respect to the development of technical and management
services, business contacts, methods of operation, results of analysis, business
forecasts, financial data, costs, revenues and similar information. Upon any
expiration or termination of the Term, Executive shall immediately return to
Employer all property of any Covered Company and all Confidential Information
that is in tangible form, including all copies thereof.
(c)    Business Opportunities.
(i)
During the Term, Executive shall promptly disclose to Employer each business
opportunity of a type that, based upon its prospects and relationship to the
existing businesses of any Covered Company, Employer or any other Covered
Company might reasonably consider pursuing. Upon any expiration or termination
of the Term, Employer or such other Covered Company shall have the exclusive
right to participate in or undertake any such opportunity on its own behalf
without any direct or indirect involvement of Executive.

(ii)
During the Term, Executive shall refrain from engaging in any activity, practice
or act that conflicts with, or has the potential to conflict with, the interests
of any Covered Company, and Executive shall avoid any acts or omissions to act
that are or would reasonably be expected to be disloyal to, or competitive with,
any Covered Company.

(d)    Non-Solicitation of Employees. During the Term and the Two-Year Post Term
Period, Executive shall not, except in the course of his duties and obligations
hereunder, directly or indirectly, induce or attempt to induce or otherwise
counsel, advise, ask or encourage any individual to leave the employ of any
Covered Company, or employ or solicit or offer employment to any individual who
was employed by any Covered Company at any time during the 365-day period
preceding the solicitation or offer.
(e)    Covenant Not To Compete.
(i)
Upon any expiration or termination of the Term, except pursuant to
Section 6(a)(ii)(1) or Section 6(c)(ii), Executive shall not, during the
Two-Year Post Term Period, engage, directly or indirectly, in



- 5 -









--------------------------------------------------------------------------------



competition with any Covered Company, or solicit, directly or indirectly, from
any Person who purchased any then existing product or service from any Covered
Company during the Term, the purchase of any then existing product or service in
competition with then existing products or services of any Covered Company.
(ii)
For purposes of this Agreement, Executive shall be deemed to engage in
competition with a Covered Company if Executive shall, directly or indirectly,
either individually or as an equity holder, director, officer, partner,
consultant, owner, Executive, agent, or in any other capacity, consult with or
otherwise assist any Person engaged in providing engineering, logistic,
management, technical, information technology, law enforcement, energy, supply
chain, MRO services in respect of vehicles or aircraft or environmental related
services or products to any Person to whom any Covered Company, during the Term,
has provided or was seeking to provide any such services or products.

(f)    Executive Acknowledgment. Executive hereby agrees and acknowledges that
the restrictions imposed upon Executive by this Section 5 are fair and
reasonable considering the nature of the business of each Covered Company, and
are reasonably required for each Covered Company’s protection.
(g)    Invalidity. If a court of competent jurisdiction or an arbitrator shall
declare any provision or restriction contained in this Section 5 as
unenforceable or void, the provisions of this Section 5 shall remain in full
force and effect to the extent not so declared to be unenforceable or void, and
the court or arbitrator may modify the invalid provision to make it enforceable
to the maximum extent permitted by law.
(h)    Specific Performance. Executive agrees that if Executive breaches any of
the provisions of this Section 5, the remedies available at law to Employer
would be inadequate and in lieu thereof, or in addition thereto, Employer shall
be entitled to appropriate equitable remedies, including specific performance
and injunctive relief. Executive agrees not to enter into any agreement, either
written or oral, which may conflict with this Agreement, and Executive
authorizes Employer to make known the terms of Sections 5 and 6 to any Person,
including future or prospective employers of Executive.
6.    Termination of Term
(a)    By Employer.
(i)
Termination for Cause.

Employer may terminate the Term for Cause at any time by notice to Executive.
For purposes of this Agreement, the term “Cause”


- 6 -









--------------------------------------------------------------------------------



shall mean any one or more of the following: (1) a conviction of the Executive,
or a plea of nolo contendere, to a felony involving moral turpitude; (2) a
material breach by Executive of this Agreement, provided that Executive must
first be given notice by the chairman of the Board (the “Chairman”) or Board of
the alleged breach, and if such breach can reasonably be expected to be cured
within 30 days, 30 days to cure said alleged breach; (3) Executive’s use of
illegal drugs or abuse of alcohol or authorized drugs that significantly impairs
Executive’s ability to perform his duties or obligations hereunder, provided
that Executive must be given notice by the Board of such impairment and 60 days
to cure the impairment; and (4) Executive’s knowing and willful neglect of
duties or obligation hereunder or gross negligence in the performance of duties
or obligations hereunder that results in material economic harm to the business
of any Covered Company, provided that Executive must first be given notice by
the Chairman or Board of such alleged neglect or gross negligence and 30 days to
cure said alleged neglect or gross negligence. “Cause” shall in no event be
deemed to exist except upon a decision made by the Board, at a meeting, duly
called and noticed, to which Executive shall be invited upon proper notice. If a
termination occurs pursuant to clause (1) above, the date on which the Term is
terminated (the “Termination Date”) shall be the date Executive receives notice
of termination and, if a termination occurs pursuant to clauses (2), (3) or (4)
above, the Termination Date shall be the date on which, if applicable, the
specified cure period expires. In any event, as of the Termination Date (in the
absence of curing the alleged breach within the applicable cure period),
Executive shall be relieved of all positions, duties and obligations hereunder
and if he is a Board member he shall be relieved of such position, and Executive
shall not be entitled to the accrual or provision of any compensation or other
benefit hereunder after the Termination Date, but Executive shall be entitled to
the provision of all compensation and other benefits that shall have accrued
hereunder as of the Termination Date, including Base Salary, Performance Bonus,
paid leave benefits and reimbursement of incurred business expenses.


- 7 -









--------------------------------------------------------------------------------



(ii)
Termination Without Cause.

(1)
Employer may, in its sole discretion, without Cause, terminate the Term at any
time by providing Executive with 30 days’ prior notice thereof.

(2)
If Employer terminates the Term without Cause pursuant to Section 6 (a)(ii)(1)
and the Termination Date is not during a Change of Control Period (as defined
below), Employer shall pay Executive on or prior to the Termination Date a lump
sum equal to 150% of (A) Executive's Base Salary in effect as of the Termination
Date and (B) the Annualized Performance Bonus. In the event of any such
termination of the Term by Employer without Cause pursuant to Section
6(a)(ii)(1), Executive shall not be entitled to the accrual or provision of any
other compensation or other benefit hereunder after the Termination Date other
than (A) employer-paid medical and hospitalization benefits for the first 18
months after the Termination Date; (B) the provision of all compensation and
other benefits that shall have accrued hereunder as of the Termination Date,
including Base Salary, Performance Bonus, paid leave benefits, and
reimbursements of incurred expenses; (C) all restricted stock, RSUs or similar
rights to acquire capital stock granted by VSE to Executive shall automatically
become vested in full; and (D) all unvested rights of Executive under the DSCP
shall automatically become vested in full.

(3)
If, prior to January 1, 2022, Employer terminates the Term without Cause
pursuant to Section 6(a)(ii)(1) during a Change of Control Period, Executive
shall be entitled to (A) payment on or prior to the Termination Date of a lump
sum severance compensation payment equal to the lesser of (x) 2.5 times the sum
of Executive’s Base Salary in effect as of the Termination Date and the
Annualized Performance Bonus or (y) such amount as would not trigger the
application of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Section 280G Limitation”); (B)  employer-paid continued medical and
hospitalization benefits for the first 18 months after the Termination Date and
payment of all compensation and other benefits that shall have accrued hereunder
as of the Termination Date, including Base Salary, Performance Bonus, paid leave
benefits, and reimbursement of incurred expenses; (C) the



- 8 -









--------------------------------------------------------------------------------



automatic vesting of all restricted stock, RSUs or similar rights to acquire
capital stock of VSE granted by VSE to Executive in full; and (D) the automatic
vesting of all unvested rights of Executive under the DSCP in full; provided
that Executive shall not be entitled, after the Termination Date, to the accrual
or provision of any other compensation or other benefits payable hereunder. For
purposes of this Agreement, the 280G Limitation shall be applied after first
giving due effect to, inter alia, the rights and benefits provided to Executive
pursuant to clauses (B),(C) and (D) of the immediately preceding sentence.
(4)
If, on or after January 1, 2022, Employer terminates the Term without Cause
pursuant to Section 6(a)(ii)(1) during a Change of Control Period, Executive
shall be entitled to (A) payment on or prior to the Termination Date of a lump
sum severance compensation payment equal to 2.5 times, except that,
notwithstanding anything herein to the contrary, if it is a termination of the
Term without Cause pursuant to Section 6(a)(ii)(5), one times, the sum of
Executive’s Base Salary in effect as of the Termination Date and the Annualized
Performance; (B)  employer-paid continued medical and hospitalization benefits
for the first 18 months after the Termination Date and payment of all
compensation and other benefits that shall have accrued hereunder as of the
Termination Date, including Base Salary, Performance Bonus, paid leave benefits,
and reimbursement of incurred expenses; (C) the automatic vesting of all
restricted stock, RSUs or similar rights to acquire capital stock of VSE granted
by VSE to Executive in full; and (D) the automatic vesting of all unvested
rights of Executive under the DSCP in full; provided that Executive shall not be
entitled, after the Termination Date, to the accrual or provision of any other
compensation or other benefits payable hereunder.

(5)
Notwithstanding anything herein to the contrary, (A) if the Company elects not
to extend the Term for a fourth year pursuant to Section 1(a) for any reason
other than for Cause or Executive’s death or Disability, such election shall be
treated as a termination by Employer without Cause for all purposes of this
Agreement, and (B) except as provided in subsection (A) in this Section
6(a)(ii)(5), any other expiration or termination of the Term pursuant to Section
1 or Section 6(b) shall not be considered a termination by



- 9 -









--------------------------------------------------------------------------------



Employer without Cause for the purposes of this Agreement, including this
Section 6(a)(ii).
(b)    Death or Disability. The Term shall be terminated immediately and
automatically upon Executive’s death or “Disability.” The term “Disability”
shall mean Executive’s inability to perform his duties or obligations hereunder
for an aggregate of 90 work days during any period of 365 consecutive days by
reason of illness, accident or any other physical or mental incapacity, as may
be permitted by applicable law. Executive’s capability to continue performance
of Executive’s duties or obligations hereunder shall be determined by a panel
composed of two independent medical doctors appointed by VSE and one appointed
by Executive or designated representative. If such panel is unable to reach a
decision, the matter will be referred to arbitration in accordance with Section
7. In the event of Executive’s death or Disability during the Term , Executive
(or his surviving spouse or estate) will be paid (i) his Base Salary then in
effect for 365 days following the date of death or Disability and (ii) a lump
sum equal to the Annualized Performance Bonus for the year of termination. Such
365 days of Base Salary shall be payable in installments in accordance with
Employer’s policy governing salary payment to senior officers generally;
however, the completion of the obligation to pay 365 days of Base Salary shall
be paid by no later than March 15 of the calendar year following the calendar
year in which Executive dies or incurs a Disability.


- 10 -









--------------------------------------------------------------------------------



(c)    By Executive.
(i)
Executive may, in his sole discretion, without Good Reason, terminate the Term
at any time upon 60 days’ notice to the Chairman or the Board. If Executive
exercises such termination right, Employer may, at its option, at any time after
receiving such notice from Executive, relieve Executive of all positions, duties
and obligations hereunder and terminate the Term at any time prior to the
expiration of said notice period, and such termination shall not constitute a
termination without Cause pursuant to this Agreement, including Section
6(a)(ii). If the Term is terminated by Executive or Employer pursuant to this
Section 6(c)(i), Executive shall not be entitled to any further Base Salary or
the accrual or provision of any compensation or other benefits hereunder after
the Termination Date, except standard medical and hospitalization benefits in
accordance with Employer’s policy.

(ii)
Executive may terminate the Term for Good Reason upon 30 days’ notice to
Employer. If Executive exercises such termination right, Employer may, at its
option, at any time after receiving such notice from Executive, relieve
Executive of all positions, duties and obligations hereunder and terminate the
Term at any time prior to the expiration of said notice period, and such
termination shall not constitute a termination without Cause pursuant to this
Agreement, including Section 6(a)(ii).

(x) If, prior to January 1, 2022, the Term is terminated by Executive or
Employer pursuant to this Section 6 (c)(ii) Executive shall be entitled to (A)
payment on or prior to the Termination Date of a lump sum severance compensation
payment equal to the lesser of (x) two times the sum of Executive’s Base Salary
in effect as of the Termination Date and the Annualized Performance Bonus or (y)
the 280G Limitation; (B) company-paid continued medical and hospitalization
benefits for the first 18 months after the Termination Date and payment of all
compensation and other benefits that shall have accrued hereunder as of the
Termination Date, including Base Salary, Performance Bonus, paid leave benefits
and reimbursement of incurred expenses; (C) the automatic vesting of all
restricted stock, RSUs or similar rights to acquire capital stock of VSE granted
by VSE to Executive in full; and (D) the automatic vesting of all unvested
rights of Executive under DSCP in full; provided that Executive shall not be
entitled, after the Termination Date, to the accrual or provision of any other
compensation or benefits payable hereunder. For all purposes of this Agreement,
the 280G Limitation shall be applied after first


- 11 -









--------------------------------------------------------------------------------



giving due effect to, inter alia, the rights and benefits provided to Executive
pursuant to clauses (B), (C) and (D) of the immediately preceding sentence.
(y)     If, on or after January 1, 2022, the Term is terminated by Executive or
Employer pursuant to this Section 6 (c)(ii), Executive shall be entitled to (A)
payment on or prior to the Termination Date of a lump sum severance compensation
payment equal to two times the sum of Executive’s Base Salary in effect as of
the Termination Date and the Annualized Performance Bonus; (B) company-paid
continued medical and hospitalization benefits for the first 18 months after the
Termination Date and payment of all compensation and other benefits that shall
have accrued hereunder as of the Termination Date, including Base Salary,
Performance Bonus, paid leave benefits and reimbursement of incurred expenses;
(C) the automatic vesting of all restricted stock, RSUs or similar rights to
acquire capital stock of VSE granted by VSE to Executive in full; and (D) the
automatic vesting of all unvested rights of Executive under DSCP in full;
provided that Executive shall not be entitled, after the Termination Date, to
the accrual or provision of any other compensation or benefits payable
hereunder.
(d)    Expiration of the Term Pursuant to Section 1. Notwithstanding anything in
this Agreement to the contrary, (i) if the Company elects not to extend the Term
for a fourth year pursuant to Section 1(a) for any reason other than for Cause
or Executive’s death or Disability, such election shall be treated as a
termination by Employer without Cause for all purposes of this Agreement, and
(ii) except as provided in subsection (i) in this Section 6(d), any other
expiration or termination of the Term pursuant to Section 1 or Section 6(b)
shall not be considered a termination by Employer without Cause for the purposes
of this Agreement, including Section 6(a)(ii). If the Term expires on April 14,
2022 pursuant to Section 1(a) because the Company elected not to extend the Term
for a fourth year, as opposed to Executive’s refusal to such extension of the
Term, all of Executive’s unvested rights under DSCP shall automatically vest in
full. Upon any expiration of the Term pursuant to Section 1(a) all unvested
restricted stock, RSUs or similar rights to acquire capital stock of VSE granted
by VSE to Executive shall automatically vest in full.
(e)    Certain Defined Terms. For purposes of this Section 6:
(i)
“Affiliate” of a Person shall mean a Person that directly or indirectly
controls, is controlled by, or is under common control with the Person
specified.

(ii)
“Annualized Performance Bonus” means an annual bonus amount for the year in
which any Termination Date occurs, based on an



- 12 -









--------------------------------------------------------------------------------



estimate of VSE’s performance for the period before the Termination Date, as
determined by the Compensation Committee and approved by the Board, and the
terms and conditions of the VSE’s Executive Officer Incentive Compensation Plan,
and prorated to reflect the number of days out of 365 during which Executive was
employed by VSE during the year of the Termination Date, including the
Termination Date; provided that the estimate of VSE’s performance for the period
before the Termination Date shall be reconciled with VSE’s actual performance
for the entire year in which the Termination Date occurs and the Board shall
make any necessary adjustment in the amount payable. In the event of an
underpayment or overpayment to Executive hereunder based on such above-mentioned
reconciliation of the Annualized Performance Bonus, VSE shall promptly pay to
Executive (or Executive’s legal representatives in the event of his death) the
amount of any underpayment or, as the case may be, Executive (or Executive’s
legal representatives in the event of his death) shall promptly pay to VSE the
amount of any overpayment.
(iii)
“Change of Control” shall be deemed to have occurred upon the happening of any
of the following events:

(1)
any “person,” including a “group,” as such terms are defined in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended, and the rules
promulgated thereunder (collectively the “Exchange Act”), other than a trustee
or other fiduciary holding voting securities of VSE (“Voting Securities”) under
any VSE-sponsored benefit plan, becomes the beneficial owner, as defined under
the Exchange Act, directly or indirectly, whether by purchase or acquisition or
agreement to act in concert or otherwise, of 45% or more of the outstanding
Voting Securities;

(2)
a cash tender or exchange offer is completed for such amount of Voting
Securities that, together with the Voting Securities then beneficially owned,
directly or indirectly, by the offeror (and affiliates thereof) constitutes 45%
or more of the outstanding Voting Securities;

(3)
except in the case of a merger or consolidation in which (x) VSE is the
surviving corporation and (y) the holders of Voting Securities immediately prior
to such merger or consolidation beneficially own, directly or indirectly, more



- 13 -









--------------------------------------------------------------------------------



than 50% of the outstanding Voting Securities immediately after such merger or
consolidation (there being excluded from the number of Voting Securities held by
such holders, but not from the outstanding Voting Securities, any Voting
Securities received by Affiliates of the other constituent corporation(s) in the
merger or consolidation in exchange for stock of such other corporation), VSE’s
stockholders approve an agreement to merge, consolidate, liquidate or sell all
or substantially all of VSE’s assets; or
(4)
a majority of VSE’s directors are elected to the Board without having previously
been nominated and approved by the members of the Board incumbent on the day
immediately preceding such election.

(iv)
“Change of Control Period” means the period beginning on the 90th day preceding
any Change of Control and ending on the earlier of the first anniversary of the
date on which the Change of Control occurred and the date, if any, the Term
expires pursuant to Section 1(a).

(v)
“Good Reason” shall mean that any one or more of the following events has
occurred:

(1)
a material diminishment in the nature of Executive’s authorities, duties,
responsibilities or status (including offices and titles) from those in effect
on the Effective Date; provided that any transaction or series of related
transactions that result in VSE’s common stock no longer being registered under
the Exchange Act shall not in and of itself constitute “Good Reason” under this
Section 6(e)(v)(1).

(2)
the relocation of Executive’s place of employment to a location in excess of 75
miles from the place of Executive’s employment on the Effective Date, except for
required travel on Employer’s business; or

(3)
Employer’s material breach of any obligation hereunder, but in each case only if
Executive has provided written notice to Employer within 90 days after the
condition providing the basis for such Good Reason first exists and if such Good
Reason has not been corrected or cured by Employer (if curable) within 30 days
after Employer has received written notice from Executive of Executive’s intent
to terminate Executive’s employment for Good



- 14 -









--------------------------------------------------------------------------------



Reason and specifying in detail the basis for such termination.
(f)    Parachute Payments.
(i) Notwithstanding anything herein to the contrary, if the Term is terminated
pursuant to Sections 6(a)(ii)(3) or 6(c)(ii)(x) the total value of all payments
and other benefits thereunder that are subject to Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”) as a result of such termination of
the Term would otherwise cause any of such payments and other benefits to
constitute ‘parachute payments” under Code Section 280G(b)(2), Employer shall
reduce the amount of such payments and other benefits to avoid their
characterization as “parachute payments.” The selection of the particular
payments and other benefits to eliminate to achieve the objective in the
immediately preceding sentence will be made in Employer’s discretion.
(ii) Notwithstanding anything herein to the contrary, if the Term is terminated
pursuant to Sections 6(a)(ii)(4) or 6(c)(ii)(y) and it is determined that any
payment, distribution or other action by the Company to or for the benefit of
Executive thereunder (whether paid or payable or distributed or distributable)
(a “Payment”), would result in an “excess parachute payment” within the meaning
of Code Section 280G(b)(i) as a result of such termination of Term but that no
portion of the Payments would be treated as excess parachute payments if the
aggregate amount of the Payments pursuant to Sections 6(a)(ii)(4) or, as the
case may be, 6(c)(ii)(y) (the “Covered Payments”) were reduced by not more 15%
of the aggregate present value of all of the Payments, the Covered Payments
shall be reduced to the “Reduced Amount.” The “Reduced Amount” shall be an
amount expressed in present value that maximizes the aggregate present value of
Covered Payments without causing any Payment to be an excess parachute payment
under Code Section 280G(b)(i). For purposes of this Section 6(f), present value
shall be determined in accordance with Code Section 280G(d)(4). If and to the
extent necessary to avoid a violation of Code Section 409A, no amounts payable
under any “nonqualified deferred compensation plan” subject to Section 409A
shall be reduced until after all other Payments have been reduced. All
determinations required to be made under this Section 6(f), including the amount
of any Reduced Amount and the Payments that are to be reduced, shall be made by
Grant Thornton LLP (the “Accounting Firm”), which shall provide detailed
supporting calculations both to the Company and Executive within 15


- 15 -









--------------------------------------------------------------------------------



business days of the receipt of notice from Executive that there has been a
Payment, or such earlier time as is requested by the Company. The Accounting
Firm’s decision as to which Payments are to be reduced shall be made in
consultation with Executive and shall be subject to the Executive’s consent,
which shall not be unreasonably withheld, delayed or conditioned. All fees and
expenses of the Accounting Firm shall be borne solely by the Company.
(g)    No Duty to Mitigate. If Executive is entitled to the compensation and
other benefits provided under Sections 6(a)(ii)(1) or 6(c)(ii), Executive shall
have no obligation to seek employment to mitigate damages hereunder.
(h)    No Reduction in Executive’s Benefits Upon Change in Control. Employer
shall not reduce Executive’s Base Salary or materially reduce Executive’s
incentive benefits from those in effect immediately prior to a Change in
Control.
7.    Arbitration. Whenever a dispute arises between the Parties concerning this
Agreement or any of the obligations hereunder, or Executive’s employment with
VSE generally, Employer and Executive shall use their best efforts to resolve
the dispute by mutual agreement. If any dispute cannot be resolved by Employer
and Executive, such dispute shall be submitted to arbitration to the exclusion
of all other avenues of relief and adjudicated pursuant to the American
Arbitration Association’s Rules for Employment Dispute Resolution then in
effect. The decision of the arbitrator must be in writing and shall be final and
binding on the Parties, and judgment may be entered on the arbitrator’s award in
any court having jurisdiction thereof. The arbitrator’s authority in granting
relief to Executive shall be limited to an award of compensation, severance,
benefits and unreimbursed expenses as described in Sections 3, 4, 5 and 6 and to
the release of Executive from the provisions of Section 6, and the arbitrator
shall have no authority to award other types of damages or relief to Executive,
including consequential or punitive damages. The arbitrator shall also have no
authority to award consequential or punitive damages to Employer for breaches of
this Agreement by Executive. The expenses of the arbitration shall be borne by
the losing Party to the arbitration and the prevailing Party shall be entitled
to recover from the losing Party all of its or his own costs and attorneys’ fees
with respect to the arbitration. Nothing in this Section 7 shall be construed to
derogate from Employer’s rights to seek legal and equitable relief in a court of
competent jurisdiction as contemplated by Section 5(h).
8.    Non-Waiver. A Party’s failure at any time to require the performance by
the other Party of any of the terms, provisions, covenants or conditions hereof
shall in no way affect the first Party’s right thereafter to enforce the same,
nor shall the waiver by either Party of the breach of any term, provision,
covenant or condition hereof be taken or held to be a waiver of any succeeding
breach.
9.    Severability. If any provision of this Agreement conflicts with the law
under which this Agreement is to be construed, or if any such provision is held
invalid or


- 16 -









--------------------------------------------------------------------------------



unenforceable by a court of competent jurisdiction or any arbitrator, such
provision shall be deleted from this Agreement and the Agreement shall be
construed to give full effect to the remaining provision thereof.
10.    Survivability. Unless otherwise provided herein, upon expiration or
termination of the Term, the provisions of Sections 5(b), (d), (e), (f), (g) and
(h) shall nevertheless remain in full force and effect.
11.    Governing Law. This Agreement shall be interpreted, construed, and
governed according to the laws of the Commonwealth of Virginia, without regard
to the conflict of law provisions thereof, and all claims relating to or arising
out of this Agreement, or the breach or asserted breach thereof, whether
sounding in contract, tort or otherwise, shall likewise be interpreted,
construed and governed according to the laws of the Commonwealth of Virginia,
without regard to the conflict of law provisions thereof.
12.    Construction of this Agreement and Certain Terms and Phrases.
(a)    The section headings contained in this Agreement are inserted for
purposes of convenience of reference only and shall not affect the meaning or
interpretation hereof.
(b)    Unless the context of this Agreement otherwise requires, (i) words of any
gender include each other gender; (ii) words using the singular or plural number
also include the plural or singular number, respectively; (iii) the terms
“hereof,” “herein,” “hereunder,” “hereby” and derivative or similar words refer
to this entire Agreement; and (iv) the term “Section” refers to the specified
Section of this Agreement.
(c)    The word “including” is not exclusive; if exclusion is intended, the word
“comprising” is used instead.
(d)    The word “or” shall be construed to mean “and/or” unless the context
clearly prohibits that construction.
(e)    The word “Person” shall mean any individual, corporation, partnership,
limited liability company, trust, joint venture, United States, state, local or
foreign governmental department, agency or other instrumentality thereof, or any
other entity.
(f)    Employer and Executive have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by Employer and Executive and no presumption or burden of proof shall arise
favoring or disfavoring either Party by virtue of the authorship of any of the
provisions of this Agreement.
13.    Entire Agreement. This Agreement contains and represents the entire
agreement of Employer and Executive and supersedes all prior agreements,
representations or understandings, oral or written, express or implied, with
respect to the subject matter


- 17 -









--------------------------------------------------------------------------------



hereof. This Agreement may not be modified or amended in any way unless in
writing signed by each of Employer and Executive. No representation, promise or
inducement has been made by either Employer or Executive that is not embodied in
this Agreement, and neither Employer nor Executive shall be bound by or liable
for any alleged representation, promise or inducement not specifically set forth
herein.
14.    Assignability. Neither this Agreement nor any rights or obligations of
Employer or Executive hereunder may be assigned by Employer or Executive without
the other Party’s prior consent. Subject to the foregoing, this Agreement shall
be binding upon and inure to the benefit of Employer, Executive, Employer’s
successors and assigns and Executive’s estate herein, beneficiaries and personal
representative.
15.    Notices. All notices, approvals, consents and other communications
required or permitted hereunder shall be in writing and shall be deemed properly
given if delivered personally or sent by certified or registered mail, postage
prepaid, return receipt requested, or sent by telegram, telex, telecopy or
similar form of telecommunication, and shall be deemed to have been given when
received. Any such notice or communication shall be addressed: (a) if to
Employer, to Chairman, VSE Corporation, 6348 Walker Lane, Alexandria, VA 22310;
or (b) if to Executive, to the last known home address on file with Employer, or
to such other address as Employer or Executive shall have furnished to the other
in writing.


- 18 -









--------------------------------------------------------------------------------





16.    Code Section 409A.
(a)    Code Section 409A. To the extent that such requirements are applicable,
this Agreement is intended to comply with the requirements of Code Section 409A
and shall be interpreted and administered in accordance with that intent. If any
provision of this Agreement would otherwise conflict with or frustrate this
intent, that provision shall be interpreted and deemed amended so as to avoid
the conflict. The nature of any such amendment shall be determined by the Board.
Notwithstanding the above, if Executive qualifies as a ‘specified employee,’ as
defined in Treas. Reg. Section 1.409A-1(i), incurs a “separation from service,”
as defined in Treas. Reg. Section 1.409A-1(h), for any reason other than death
and becomes entitled to a payment or distribution under the Agreement, then to
the extent required by Code Section 409A, no payment or distribution otherwise
payable to Executive during the first six months after the date of such
separation from service, shall be paid to Executive until the date that is one
day after the date which is six months after the date of such separation from
service (or, if earlier, the date of Executive’s death).
(b)    Acceleration of Benefits. Notwithstanding the above, the payment of any
benefits under this Agreement that is subject to Code Section 409A may not be
accelerated except in compliance with the provisions of Treas. Reg. Section
1.409A-3(j)(4)(ix) or such other events and conditions that may be permitted in
generally applicable guidelines published in the Internal Revenue Bulletin. The
Board reserves any discretion to distribute benefits in accordance with the
requirements of such regulations or such guidelines
17.    Counterparts. This Agreement may be executed in one or two counterparts,
all of which together shall constitute one and the same Agreement.






{Signature Page Follows This Page}


- 19 -









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Employer and Executive have duly executed this Agreement, to
be effective and in full force and effect as of the Effective Date.
EMPLOYER
VSE CORPORATION, a Delaware corporation


By: /s/Calvin S. Koonce
Calvin S. Koonce,
Chairman of the Board of Directors




EXECUTIVE






/s/ John A. Cuomo
John A. Cuomo


- 20 -









--------------------------------------------------------------------------------




Appendix 1
2019 Bonus Table
Admin Staff
Admin Officers
Admin Executives CFO & GC
CEO
 ROE
% of Salary
% of Salary
% of Salary
% of Salary
 
8%
15%
20
20%
10.8%
10%
25%
35%
40%
11.3%
11%
35%
50%
60%
11.8%
13%
45%
70%
80%
12.3%
15%
60%
 90%
100%
12.8%
17%
70%
100%
105%
13.5%
19%
75%
110%
110%
14.3%
21%
80%
120%
120%
15.0%
22%
85%
125%
125%
16.0%







- 21 -







